DETAILED ACTION
Advisory Action
	The proposed amendments, filed on 06/25/2021, after a final rejection, mailed on 04/15/2021, will not be entered because the amendments raise new issues that would require further search / consideration.
	Specifically, applied amendments to claim 1 have been incorporated new limitations which have not been previously defined regarding claimed “a method for granulating powder in a co-rotating twin screw extruder”; newly added limitations to claim 1 such as “a co-rotating twin screw extruder comprising a separate zones within the co-rotating twin screw extruder including a conveying zone, a mixing zone, a granulating zone, and a drying zone”.
	Therefore, amendments have incorporated new terminology and features which previously have not been defined regarding claimed “method for granulating powder”. 
Relevant References
Through updating the conducted prior art search, under allotted time and guidance given for AFCP 2.0, the following references were found that seem to be applicable for the rejection of the claimed subject matter.
R. D. Reinhart et al. (US 3,458,321)
Reinhart et al. (US ‘321) disclose a method for continuously mixing, cooking and extruding food products in which the food material is subjected to high compressive and shearing forces in order to raise the temperature and thereby cook the material. The compressive force are then released to flash moisture from and thereby cool and partially dry the cooked material which is then extruded. (See figures 1 and 2)
The mixing can take place by the usual methods or preferably the mixing can be accomplished by introducing the solids and liquid into the input (12) of a twin screw cooking apparatus (13).
feed zone A is of intermediate diameter. The flights (19 and 21) of the feed section A of each of the augers are pitched to move the food ingredients toward a transition section in zone B as the material or ingredients are being mixed.
This mixing feed section A is utilized for insuring that the ingredients are thoroughly mixed to produce a homogeneous mass of material which is suitable for further processing.
The flights 19 and 21 of the feed section A of each of the augers are pitched to move the food ingredients toward a transition section in zone B as the material or ingredients are being mixed. In the transition zone B, the pressure applied to the ingredients is increased due to the fact that the flights 31 and 32 in the transition zone are more shallow thus forcing the ingredients into a smaller space between the Rights.
The transition section is immediately followed by a cooking section in zone C in which the root diameter (33 and 34) respectively of augers (14 and 16) is substantially increased thus reducing the space between flights (36 and 37).
The lower portion of the range will involve products which are not desired in the puffed condition. The higher range will include products where some puffing will occur but in each case, the high and lower range, there will be some drying which takes place in the devolatilization zone (D).
	Therefore, as to claim 1, Reinhart et al. (US ‘321) teach a method for granulating comprising a co-rotating twin screw extruder comprising separate zones (A, B, C, and D) within the co-rotating twin screw extruder (33, 34) including a conveying zone and a mixing zone (A), a granulating zone (B), and a drying zone (C, D), wherein the method comprising: continuously introducing the food product to the conveying zone (A) of the co-rotating twin extruder to the mixing zone (A) of the co-rotating twin screw extruder; passing the food product through the granulating zone (B) of the co-rotating twin screw extruder to form wet granules; passing the wet granules through the drying zone (C, D) 
Thomas (US 2016/0257087) 
Thomas (US ‘087) disclose a wet grain drying method for preparing wet grain include supplying a first screw with wet grain; transferring the wet grain from the first screw to the second screw; and reducing the water content in the grain by applying a vaporization process. (See paragraph [0012] and [0091])
Thomas (US ‘087) teaches one or more of the extruders can be configured to carry out one or more of the following exemplary functions, such as compressing, dehydrating, drying, heating, vaporizing, transporting, mixing, shearing, cooking, cooling, pumping, and shaping. (See paragraph [0042])
Thomas (US ‘087) discloses using multiple extruder units connected in parallel, series, or both can enable simultaneous multiple drying stages, the combination of the treated material at different stages, and splitting the treated material into two or more drying or discharge paths. (See paragraph [0058])
Thomas (US 9,897,375) 
Thomas (US ‘375) discloses a method for producing the distiller grain pellets by a plurality of liquids having at least two different boiling points; a dryer comprising an elongated housing having an inlet end and a discharge end, and the inlet end configured to receive a treated material for drying; at least two screws provided within the housing and extending between the inlet end and the discharge end, the at least two screws configured to apply a compressive force to the treated material to assist with drying the treated material as the at least two screws rotate and move the treated material longitudinally along the at least two screws to produce a dried product. (See column 14, lines 63-67, and column 19, lines 55-64) 

Thomas (US 8,287,268) 
Thomas (US ‘268) discloses a method for producing a high density compact liverstock feed from a loose granular material, comprising: a heating zone, a compression zone, and a cooling zone; the heating zone comprises at least one heater and at least one screw compression dryer: the screw compression dryer comprising an elongated housing having an inlet end and a discharge end, the inlet end in communication with the source and to receive the loose granular material to be treated for drying; a continuous rotatable screw provided within the housing and extending between the inlet end and the discharge end, the screw has a diameter which increases in dimension in a direction away from said inlet end for increasing a compressive force applied to the treated material to assist with drying as the treated material as the screw rotates and moves the treated material longitudinally along the screw. (See column 11, lines 59-67 and column 12, lines 1-15)
Examiner’s Notes 
Through a consideration of the amended claim 1, the following matters were noted that they seem to do not fully comply with the requirements of 35 U.S.C. 112(b).
The amended claim 1, in 6th line, recites “continuously introducing ... a granulating fluid to the conveying zone of the co-rotating twin screw extruder to the mixing zone of the co-rotating twin screw extruder” which seems to be more of a run-on sentence since it appears that the phrase of “to the mixing zone of the co-rotating twin screw extruder” is not grammatically connected to the phrase before that, properly.
The amended claim 1, in 6th line, recites “a mixing zone of the co-rotating twin screw extruder” while claim 1, in 3rd line, already recites “a mixing zone”. Therefore, the latter citation, in 6th line, can be modified to recite “the mixing zone” instead of “a mixing zone”.
The amended claim 1, in 13th line, after “passing”, it recites “granules”. However, prior to the cited limitation, claim 1 already recites “wet granules”, in th line. Therefore, the latter citation, in 13th line, can be modified to recite “the granules” instead of “granules”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEYED MASOUD MALEKZADEH whose telephone number is (571)272-6215.  The examiner can normally be reached on M-F 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S. DEL SOLE can be reached on (571)272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SEYED MASOUD MALEKZADEH/         Primary Examiner
Art Unit 1743                                                                                                                                                                                               	07/07/2021